Case 5:18-cr-00258-EJD Document 801 Filed 05/27/21 Page 1 of 6




        Exhibit 10
5/23/2021                Case 5:18-cr-00258-EJD             Document
                                      Art imitates life: Hulu's            801
                                                                Theranos series pullsFiled
                                                                                     casting 05/27/21
                                                                                             bait-and-switch Page     2 of 6
                                                                                                             | FierceBiotech




                                                                                                                              



     MedTech

  Art imitates life: Hulu's Theranos series pulls casting bait-and-switch

  by Andrea Park | Mar 31, 2021 10:45am




  Amanda Seyfried has been chosen to replace Kate McKinnon in The Dropout, Hulu’s upcoming series about Theranos
  founder Elizabeth Holmes (DoD Photo By Glenn Fawcett)




  It’s been years since the world was promised multiple onscreen dramatizations of the Theranos story and, despite
  those projects receiving plenty of hype via splashy headlines and big-name endorsements, all we’ve gotten in that
  time is months of stalling, repeated personnel change-ups, and whispers about whether the powers that be will ever
  actually deliver on their promises. Sound familiar?



https://www.fiercebiotech.com/medtech/art-imitates-life-hulu-s-theranos-series-pulls-casting-bait-and-switch                       1/5
5/23/2021                Case 5:18-cr-00258-EJD             Document
                                      Art imitates life: Hulu's            801
                                                                Theranos series pullsFiled
                                                                                     casting 05/27/21
                                                                                             bait-and-switch Page     3 of 6
                                                                                                             | FierceBiotech

  The latest update in the saga is equally be tting of its subject material: In much the same way that Theranos
  founder Elizabeth Holmes repeatedly claimed that her company had developed ground-breaking all-in-one blood
  testing technology, only to stealthily showcase something completely different in formal presentations and pilot
  projects, Hulu’s adaptation of the story has pulled something of a bait-and-switch in its casting.

  After nearly two years attached to the project as its star and executive producer, Kate McKinnon of "Saturday Night
  Live" dropped out of "The Dropout" in February and has since been replaced as Holmes by Amanda Seyfried,
  Variety reports.

  Meanwhile, "Lost" star Naveen Andrews has reportedly signed on to join the series as Ramesh “Sunny” Balwani,
  who was not only president and COO of Theranos but also Holmes’ semi-secret boyfriend for more than a decade.

  RELATED: "Bad Blood": The book that reads like a late-night biotech horror movie

  "The Dropout" will be based on the 2019 ABC News podcast of the same name, which outlined Holmes’ path from
  leaving Stanford University during her sophomore year to starting a company eventually valued at $9 billion to
  being indicted on several counts of fraud after failing to deliver on the miracle blood-testing device that had
  garnered the startup its unicorn status.

  Production on the series is expected to begin sometime this summer—just in time for Holmes and Balwani’s trial to
   nally begin after being pushed back multiple times. The trial was delayed rst to give the defense more time to
  review the evidence, then due to COVID-19 and, most recently, because of Holmes’ pregnancy. (She is believed to
  have married hospitality heir Billy Evans in secret in 2019.)

  Barring any further delays, the trial is scheduled to begin on August 31. Holmes and Balwani, both of whom have
  pleaded not guilty, face nearly a dozen counts of felony wire fraud. Prosecutors allege that the pair sought to
  defraud not only investors but also the doctors and patients who participated in pilot installations, all of whom were
  led to believe that Theranos had developed a countertop device that could run hundreds of diagnostic tests on only
  a few drops of blood.

  If found guilty, Holmes and Balwani face a maximum sentence of 20 years in prison and would also be required to
  pay a $250,000 ne, plus restitution, for each count of fraud.




  Read More On

   blood test        diagnostic tests          Theranos         Elizabeth Holmes




                                                             RESOURCE CENTER




https://www.fiercebiotech.com/medtech/art-imitates-life-hulu-s-theranos-series-pulls-casting-bait-and-switch                   2/5
5/23/2021                Case 5:18-cr-00258-EJD             Document
                                      Art imitates life: Hulu's            801
                                                                Theranos series pullsFiled
                                                                                     casting 05/27/21
                                                                                             bait-and-switch Page     4 of 6
                                                                                                             | FierceBiotech




    Case Study
    A Connected mAb Perfusion Process Case Study




    Webinar
    Four Steps Toward Connected Biomanufacturing: A Pragmatic Approach to Start to Finish
    Processing




https://www.fiercebiotech.com/medtech/art-imitates-life-hulu-s-theranos-series-pulls-casting-bait-and-switch                   3/5
5/23/2021                Case 5:18-cr-00258-EJD             Document
                                      Art imitates life: Hulu's            801
                                                                Theranos series pullsFiled
                                                                                     casting 05/27/21
                                                                                             bait-and-switch Page     5 of 6
                                                                                                             | FierceBiotech




    Interview
    Tips and Tricks for Aseptic Connections




                                                        GET THE NEWSLETTER
                       Subscribe to FierceBiotech to get industry news and updates delivered to your inbox.


       Email



                                                                         SIGN UP

            I acknowledge that I may receive emails from FierceBiotech and on behalf of their trusted partners.
     




https://www.fiercebiotech.com/medtech/art-imitates-life-hulu-s-theranos-series-pulls-casting-bait-and-switch                   4/5
5/23/2021                Case 5:18-cr-00258-EJD             Document
                                      Art imitates life: Hulu's            801
                                                                Theranos series pullsFiled
                                                                                     casting 05/27/21
                                                                                             bait-and-switch Page     6 of 6
                                                                                                             | FierceBiotech


  About the Author

                  Andrea Park
                  Staff Writer
                   




   GENERAL                               CONTACT                               NEWSLETTERS                     CONNECT

   Home                                  Advertise                             Subscribe

   Privacy                               About Us                              Manage Subscriptions

   Terms Of Use

   RSS




                                © 2021 Questex LLC. All rights reserved. 3 Speen Street, Suite 300, Framingham, MA 01701

                                                         Reproduction in whole or part is prohibited.




https://www.fiercebiotech.com/medtech/art-imitates-life-hulu-s-theranos-series-pulls-casting-bait-and-switch                   5/5
